department of the treasury internal_revenue_service q l washington d c tax_exempt_and_government_entities_division sfp rer ae t u l u i l xxxxxxxxxxxxxkx xxxxxxxxkxkxkkxxxx xxxxxxxxxxxxxxx xxxxxxxxxkxxxxkx attn xxxxxxxxxxxxkx legend employer m xxxxxxxxxxxxxx company o xxxxxxxxxxxxxx state m xxxxxxxxxxxxxx plan x xxxxxxxxxxxxxx dear xxxx this letter is in response to a request for a private_letter_ruling dated date supplemented by letters dated date date and date submitted on your behalf by your authorized representative concerning sec_403 and sec_7701 of the internal_revenue_code code the following facts and representations have been submitted employer m is a multi-facility health system providing medical and optical services to the general_public in state m employer m is an organization described in sec_501 which is exempt from tax under sec_501 company o is a single member limited_liability_company organized under the laws of state m employer m formerly owned percent of company o and unrelated optometrists owned _ percent effective date employer m purchased the remaining -_ percent interest from the unrelated individuals thereby converting company o into a single member llc currently employer m owns interests of company o's membership percent xxxxxxxxxxxxxxx you represent that company o is not classified as a corporation under sec_301_7701-2 of the procedure and administration regulations regulations you have also asserted that company o has not filed form_8832 entity classification election to change its classification under sec_301_7701-3 of the regulations and will be disregarded for federal tax purposes pursuant to the default classification rules under sec_301_7701-3 company o has not filed an application_for recognition of exemption on form_1023 employer m sponsors plan x for the benefit of its employees plan x is intended to meet all the requirements of an annuity purchase plan under sec_403 of the code all employees of employer m are currently eligible to make contributions pursuant to salary reduction agreements under plan x employer m proposes to extend participation in plan x to employees of company o in order to provide them with an opportunity to electively defer income under sec_403 of the code on the same basis as employees of employer m however under code sec_403 participation in plan x is conditioned on employment by an organization described in sec_501 that is exempt from tax under sec_501 you represent that although company o is an entity whose status is disregarded from an organization described in sec_501 that is exempt from tax under sec_501 company o itself is not an organization described in sec_501 of the code that is exempt from tax under sec_501 of the code subject_to its receipt of a favorable ruling employer m plans to have company o adopt plan-x with employer m's consent and permit employees of company o in plan x subject_to the terms and conditions of plan x to participate based on these facts and representations you request a ruling that for purposes of sec_403 of the code employees of company o a single member limited_liability_company will be treated as employed by employer m an organization described in sec_501 of the code which is the sole member of company o and eligible to participate in plan x sec_403 of the code provides in pertinent part that if an annuity_contract is purchased for an employee described in sec_501 of the code which is exempt from tax under sec_501 the amounts contributed by the employer for such annuity_contract on or after such rights become nonforfeitable shall be excluded from the gross_income of the employee for the taxable_year to the extent that the aggregate of such amounts does not exceed the applicable limit under sec_415 sec_301_7701-1 of the regulations provides that the code prescribes the classification of various organizations for federal tax purposes xxxxxxxxxxxxxkx sec_301_7701-1 of the regulations provides that under sec_301_7701-2 and certain organizations that have a single owner can choose to be recognized or disregarded as entities separate from their owners under sec_301_7701-2 a business_entity is any entity recognized for federal tax purposes including an entity with a single owner that may be disregarded as an entity separate from its owner under sec_301_7701-3 that is not properly classified as a_trust under sec_301_7701-4 or otherwise subject_to special treatment under the code a business_entity with only one owner is classified as a corporation or is disregarded if the entity is disregarded its activities are treated in the same manner as a sole_proprietorship branch or division of the owner sec_301_7701-3 of the regulations provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes as provided in sec_301_7701-3 an eligible_entity with a single owner can elect to be classified as either an association and thus a corporation under sec_301_7701-2 or to be disregarded as an entity separate from its owner sec_301_7701-3 of the regulations provides that except as provided in sec_301_7701-3 unless the entity elects otherwise a domestic eligible_entity is i a partnership if it has two or more members or ii disregarded as an entity separate from its owner if it has a single owner sec_301_7701-3 of the regulations provides in part that an eligible_entity may elect to be classified other than as provided under sec_301 b or to change its classification by filing form_8832 entity classification election with the service_center designated on form_8832 since company o has not filed form_8832 making an election to be classified as an association under the rules of sec_301_7701-3 of the regulations it is disregarded for federal tax purposes pursuant to the default classification rules under sec_301_7701-3 of the regulations company o also has not filed irs form_1023 seeking a determination_letter of exempt status thus for purposes of sec_301_7701-2 of the regulations company o a disregarded_entity is treated in the same manner as a sole_proprietorship branch or division of its owner employer m therefore the employees of company o will be treated as employees of employer m for purposes of sec_403 of the code accordingly we conclude with respect to your ruling_request that for purposes of the requirements of code sec_403 employees of company o a single member limited_liability_company will be treated as employed by employer m an organization described in sec_501 of the code which is the sole member of company o and eligible to participate in plan x xxxxxxxxxxxxxkx this ruling is based on the assumption that plan x prior to and subsequent to the inclusion of company o's employees as participants meets the requirements of sec_403 of the code this letter_ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions concerning this ruling please contact xxxxxxxx xxxxx d number xxxxxxxx se t ep ra t at xxxxxxxxxx sincerely yours ye donzell littlejohn manager employee_plans technical group enclosures deleted copy of letter_ruling notice
